Citation Nr: 1105037	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to October 
1957.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
which denied service connection for a back condition.  

The Veteran testified at a July 2010 video conference hearing; 
the hearing transcript has been associated with the claims file.

The Board remanded the case in September 2010 for further 
development.  All development has been completed and the case is 
once again before the Board for review.  

The Board notes that a previous claim for service connection for 
a back condition was disallowed in May 1989 because the Veteran 
failed to submit evidence requested, specifically NA Form 13055.  
A claim is considered abandoned when a claimant does not supply 
information requested by VA within one year of the request.  38 
C.F.R. § 3.158 (2010).  Failure to inform VA of a current address 
or to report for a VA examination may constitute an abandoned 
claim.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Where there is 
an abandoned claim, the veteran must file a new claim, and the 
effective date will not be earlier than the date of receipt of 
the new claim.  38 C.F.R. § 3.158.  The Veteran's previous claim 
was deemed to be abandoned.  He filed a new claim which is 
currently on appeal. 





FINDING OF FACT

The Veteran's current back pain with an old L3 fracture is not 
shown to be etiologically related to service. 


CONCLUSION OF LAW

A back disability was not incurred or aggravated in service, nor 
may arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2007 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The Veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


The Veteran's VA and private treatment records, a VA examination, 
and a Board hearing transcript have been associated with the 
claims file.  The Veteran's service treatment records are not 
available in this case.  The RO requested service treatment 
records from the National Personnel Records Center (NPRC) in 
November 2008.  A December 2008 response from the NPRC shows that 
the Veteran's records were destroyed in a 1973 fire.  In cases 
where the Veteran's service treatment records are unavailable 
through no fault of his own, there is a "heightened duty" to 
assist him in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  No alternate medical records were found in 
this case.  Although the Veteran identified treatment at Giessen 
Hospital in Germany in 1955 or 1956; a search for these records 
was negative.  The Veteran was notified, and was asked to provide 
any medical or lay evidence, to include any service records in 
his possession. 

The Veteran was afforded a VA examination in November 2010.  
38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examination obtained in this case is 
adequate as it is predicated on a review of the claims folder and 
medical records contained therein; contains a description of the 
history of the disability at issue; documents and considers the 
Veteran's reported history, complaints, and symptoms; and 
contains an opinion as to the etiology of the Veteran's back 
disability based on the available evidence of record with a 
statement of the reasons and bases for the opinion rendered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that in a January 2011 statement, the Veteran's 
representative indicated that the VA examiner's opinion was not 
adequate in the present case.  Although the Veteran's 
representative has indicated that the Veteran's lay statements 
were not considered, a review of the examination report shows 
that the Veteran's self-reported injury in service was 
considered, as well as his post-service symptomatology.  The VA 
examiner nonetheless found, based on the available evidence, that 
the Veteran's back disability was less likely incurred in 
service.  The VA examiner did provide reasons and bases for his 
opinion, as the Board will discuss below.  The Board finds that a 
disagreement with the result of an examination is an insufficient 
basis for reexamination in this case.  VA has provided the 
Veteran with every opportunity to submit evidence and arguments 
in support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service records are not available in this case.  
The National Personnel Records Center (NPRC) shows that the 
Veteran's service treatment records and personnel records were 
destroyed in a fire and could not be reconstructed.  The Veteran 
reported receiving treatment at Giessen Hospital in Germany in 
1955 or 1956; however, the Board notes that hospital records are 
also unavailable in this case.    

The Veteran reported in various lay statements and during his 
Board hearing that he was injured while on guard duty in Giessen, 
Germany in 1955 or 1956.  He indicated that an 18-wheeler hauling 
a Caterpillar attempted to pass a narrow area beside the guard 
shack when the boomer chain caught his leg and spun him around.  
The Veteran reported that he twisted his back at that time and 
was thrown into the guard shack.  He reported that he was in a 
full leg cast for six to eight weeks, and that he had x-rays of 
his back.  He reported that he had a broken tailbone.  The 
Veteran reported receiving chiropractic treatment for his back 
after discharge.  

Private treatment records show that the Veteran sustained a post-
service back injury in December 2000.  The Veteran was treated 
for a Worker's Compensation-related injury in December 2000.  He 
was seen in the emergency room with a complaint of pain in the 
right back and right side with radiation down the right leg into 
the groin.  The Veteran had fallen at work that morning with pain 
progressively worsening.  He was diagnosed with an acute 
lumbosacral sprain.  The Veteran was shown by x-ray to have 
marked degenerative changes and an old compression fracture at L3 
with spurring.   The Veteran also reported having a history of 
back pain years ago in 1970.  

VA treatment records dated from 2002 to 2009 do not reflect any 
specific treatment or diagnoses related to a back disability. 
 
A November 2010 VA examination included a review of the claims 
file.  The Veteran was noted to have been treated for a back 
injury in December 2000 subsequent to a fall.  The Veteran 
reported that while he was stationed in Germany while on guard 
duty, a chain holding a bulldozer to a trailer hit him on the 
right hip and across the low back spinning him to the ground.  
The Veteran reported that he was hospitalized for two weeks, and 
that he had a cast on the right leg to the waist for six to eight 
weeks.  He reported that after the cast was removed, he was 
released back to duty with no other in-service treatment.  The 
Veteran reported that post-service, he worked in concrete 
fabrication from 1957 to 1975.  He reported that he had several 
back pain episodes with treatment through Worker's Compensation 
with modified duty.  He reported that he then worked in private 
security from 1975 to 1977 with no back problems.  He worked as a 
police officer from 1977 to 1985 with no back problems.  The 
Veteran reported that he fell on his back and required 
hospitalization for a few days in 2000.   He saw a chiropractor 
for back pain in 2007.  A physical examination was completed.  
The Veteran was diagnosed with an old L3 fracture and low back 
pain.  

The VA examiner concluded, after a review of the medical records, 
taking a history, and performing a physical examination, that the 
Veteran's current back condition was less likely as not a result 
of or permanently aggravated by any event or condition that 
occurred in service or within one year of his discharge.  This 
was noted to include the event that occurred while the Veteran 
was on guard duty in Germany.  The VA examiner opined, instead 
that the Veteran's current back condition was at least as likely 
as not the result of 17 years of work in a concrete fabrication 
company with several lumbar incidents, a Worker's Compensation 
fall in 2000 which required hospitalization, the risk of back 
pain shown in the general population, other events, and/or age-
related conditions.  In that regard, the VA examiner provided a 
large volume of medical research showing the prevalence of back 
pain as a symptom in the United States, indicating that an 
etiologic diagnosis was not established for most patients with 
back pain in whom episodes of back pain were self-limited and 
resolved without specific therapy.  

The Veteran has testified that he injured his leg, back, and hip 
in service, and that he was in a full leg case for six to eight 
weeks.  The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while 
the Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The Veteran in this case, is competent to testify that he twisted 
his back in service, in conjunction with an injury to his leg.  
He is competent to testify as to having a broken tailbone in 
service.  The Veteran is also competent to report that he had 
incidents of experiencing back pain after service.  Although the 
Board finds that the Veteran is credible in reporting that he 
sustained an injury in service, twisting his back in the same 
incident; the Board finds that the Veteran has not provided 
credible evidence of incurring a chronic back disability in 
service.  In that regard, the Veteran reported during his Board 
hearing, that he was hit by a chain in the leg in service, and 
that he twisted his back in the same incident.  He reported that 
he had a broken tailbone; however, treatment described by the 
Veteran at Giessen Hospital appeared to be primarily for a leg 
injury.  Though x-rays of the lumbar spine taken in 2000 reflect 
an old compression fracture at L3, there was no mention of a 
prior fracture or injury to the tailbone.  The Board finds that 
while the Veteran likely sustained an injury in service, and that 
he likely experienced back pain in service in conjunction with 
his accident, he has not provided credible evidence showing that 
he sustained a chronic back disorder in service.  

Although the Veteran reported that he injured his back in 
service, the Board finds it probative, that the earliest medical 
evidence of a post-service back disability was in December 2000, 
approximately 43 years after the Veteran's separation from 
service.  During the Veteran's VA examination, although he 
reported having several pack pain episodes while working in 
concrete fabrication from 1957 to 1975; he reported that he had 
no back problems while working in security and while working as a 
police officer from 1975 to 1985.  He did not report experiencing 
back pain again until 2000, when he fell and sustained a back 
injury at work.  The Veteran reported that he had a history of 
back pain in 1970, at the time of his December 2000 treatment.  
Although the Veteran reported having episodes of back pain, 
sometime after service and in and around 1970, the Board finds 
that he has not provided credible evidence of having chronic back 
symptomatology since service.  The Board finds that the lack of a 
documented chronic back disability from 1957 to 2000 weighs 
against the credibility of the Veteran's reports of having 
chronic back symptomatology since service.  Therefore, the Board 
finds that the there must be competent and credible medical 
evidence in this case which relates his current back disability 
to his in-service injury.  

A VA examiner opined that the Veteran's current back disability 
was less likely related to an in-service injury, and was more 
likely related to episodes of back pain which occurred in 
concurrence with the Veteran's work in concrete fabrication, a 
December 2000 back injury, and to other factors including age-
related conditions.   According to the United States Court of 
Appeals for Veterans Claims (Court or CAVC), "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  The Board 
finds that VA opinion, in this case is probative, in that it was 
based on available medical evidence of record as well as lay 
evidence provided by the Veteran and described in the examination 
report.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Based 
on the available evidence, the VA examiner found that the 
Veteran's current back disability was not likely related to 
service.  He reasoned instead, that the Veteran's back disability 
was likely related to several other factors identified for the 
Veteran, and he cited medical research in support of this 
conclusion.  The Veteran has not otherwise provided competent and 
credible medical evidence which relates his current back 
disability to service.  There is no showing of chronicity of 
symptomatology of back pain shown by the objective evidence of 
record.  In light of the foregoing, the Board finds that service 
connection for a back disability is not warranted.

C. Conclusion

The Veteran is not shown to have a current back disability which 
was incurred or aggravated in service, and no nexus has been 
established by competent and credible evidence between the 
Veteran's current disability and his military service. Therefore, 
the Board concludes the preponderance of the evidence is against 
finding that the Veteran has a back disability etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.
  

ORDER

Service connection for a back disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


